FILED
                             NOT FOR PUBLICATION                            SEP 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



IGNACIO HERNANDEZ UGALDE,                        No. 08-74131

              Petitioner,                        Agency No. A095-624-559

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                           **
                            Submitted September 13, 2010


Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Ignacio Hernande Ugalde, a native and citizen of Mexico, petitions for

review of the decision of the Board of Immigration Appeals upholding the

immigration judge’s denial of his application for cancellation of removal based on




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his failure to establish the requisite hardship to his United States citizen children,

and denying his motion to remand to consider additional hardship evidence.

      We lack jurisdiction to review the underlying discretionary determination

that petitioner failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.

2003). We also lack jurisdiction to review the BIA’s discretionary determination

that the evidence of hardship petitioner submitted with his motion to remand was

insufficient to establish a prima facie case for cancellation of removal. See

Fernandez v. Gonzales, 439 F.3d 592, 601, 603 (9th Cir. 2006).

      Petitioner contends that the BIA violated his due process rights when it

failed to properly evaluate the proffered new evidence of hardship, which consisted

of additional evidence of his daughter’s speech and language problems. Petitioner

contends that the BIA should have remanded to the IJ for further consideration of

his new evidence of hardship. Petitioner’s contention, however, is contradicted by

the record because the BIA did review the proffered evidence, and concluded that

petitioner had failed to establish the requisite hardship to support his cancellation




                                            2                                     08-74131
of removal application.

     PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                               3                          08-74131